              Case 2:19-cr-00055-JAM Document 45 Filed 04/12/19 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00055-JAM

12                               Plaintiff,

13                         v.

14   Amerika Mobley,

15                              Defendant.

16

17   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00068-MCE
18                               Plaintiff,
                                                       NOTICE OF RELATED CASES
19                         v.
                                                       [EDCA L.R. 123]
20   Benjamin Gilbert,
21                              Defendant.
22

23          TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
24 RECORD,

25          The United States of America, through its undersigned counsel, Assistant United States Attorney
26 Cameron L. Desmond, hereby gives notice that the above-captioned matters are related cases within the

27 meaning of Local Rule 123. These cases involve the same parties and/or witnesses, are based on the

28 / / /


      NOTICE OF RELATED CASES                          1
               Case 2:19-cr-00055-JAM Document 45 Filed 04/12/19 Page 2 of 3

 1 same or similar facts and involve the same property, and reassignment to the same district judge would

 2 avoid substantial duplication of labor by the Court.

 3          In United States v. Mobley, Case No. 2:19-cr-00055-JAM, the defendant, Amerika Mobley, was

 4 charged by Information on March 22, 2019, with one count of Conspiracy to Distribute and to Possess

 5 with Intent to Distribute LSD, MDMA, and Marijuana in violation of 21 U.S.C. §§ 846, 841(a)(1). The

 6 dates and locations of the alleged conspiracy are: “between on or about June 1, 2014, and continuing

 7 through on or about December 18, 2018, in Placer and Nevada Counties.” Mobley pleaded guilty to the

 8 one count in the Information on March 26, 2019. In the factual basis to the plea agreement, Mobley

 9 admitted to partnering with Benjamin Gilbert to sell LSD, MDMA, and marijuana.

10          In United States v. Gilbert, Case No. 2:19-CR-00068-MCE, the defendant, Benjamin Gilbert,

11 was charged by Information on April 11, 2019, with one count of Conspiracy to Distribute and to

12 Possess with Intent to Distribute LSD, MDMA, and Marijuana, in violation of 21 U.S.C. §§ 846,

13 841(a)(1) and one count of possession with intent to distribute cocaine, in violation of 21 U.S.C. §

14 841(a)(1). The dates and locations of the alleged conspiracy are identical to the conspiracy charged in

15 the Information to which Mobley pleaded guilty: “between on or about June 1, 2014, and continuing

16 through on or about December 18, 2018, in Placer and Nevada Counties.”

17          Pursuant to Local Rule 123, the cases involve the same parties, and most of the evidence for the

18 conspiracy charges is the same in both of the above-captioned cases. Reassignment of the cases to the

19 same district judge is “likely to effect a substantial savings of judicial effort” because it will necessarily

20 avoid the “substantial duplication of labor” by the judiciary of this district, including any issues

21 regarding discovery or admissibility of evidence and any questions of law that may arise thereto. See

22 EDCA L.R. 123(a)(3)-(4).

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /


       NOTICE OF RELATED CASES                             2
              Case 2:19-cr-00055-JAM Document 45 Filed 04/12/19 Page 3 of 3

 1          For the foregoing reasons, the United States believes that the above-captioned cases are related

 2 within the meaning of Local Rule 123. Consequently, the United States respectfully requests that the

 3 above captioned cases be reassigned to the Honorable John A. Mendez in accordance with the

 4 provisions of the Local Rules of this district.

 5

 6

 7   Dated: April 12, 2019                                  MCGREGOR W. SCOTT
                                                            United States Attorney
 8

 9                                                   By: /s/ CAMERON L. DESMOND
                                                         CAMERON L. DESMOND
10                                                       Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      NOTICE OF RELATED CASES                           3
